                                                      United States District Court
                                                      Central District of California                                   JS-3

 UNITED STATES OF AMERICA vs.                                             Docket No.            EDCR17-00145-JGB-2

 Defendant            Raymond Salazar                                     Social Security No. 8        4         1     7

 akas: Night Owl                                                          (Last 4 digits)

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        01     28    2019


 COUNSEL                                                            Anthony Eaglin, CJA
                                                                         (Name of Counsel)

                        GUILTY, and the court being satisfied that there is a factual                         NOLO
     PLEA                                                                                                  CONTENDERE               NOT
                      X basis for the plea.
                                                                                                                                   GUILTY

                       There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      Wire Fraud (and Aiding and Abetting and Causing an Act to be Done) in violation of 18 U.S.C. §§
  FINDING
                      1343, 2, and Aggravated Identity Theft (and Aiding and Abetting) in violation of 18 U.S.C. §§
                      1028A(a) (1), 2 (a).

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, Raymond Salazar, is hereby committed on counts 28
                      and 37 of the indictment to the custody of the Bureau of Prisons to be imprisoned for a term of 60
                      months. This term consists of 36 months on count 28, and 24 months on count 37 to be served
                      consecutively.


       It is ordered that the defendant shall pay to the United States a special assessment of $200,
which is due immediately. Any unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

      It is ordered that the defendant shall pay restitution in the total amount of $298,692.53, pursuant
to 18 U.S.C. § 3663.

         The amount of restitution ordered shall be paid as follows:

Victim                                       Amount

Internal Revenue Service                     $298,692.53

CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 7
 USA vs.      Raymond Salazar                                     Docket No.:   EDCR17-00145-JGB-2



      Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any
amount of the restitution remains unpaid after release from custody, monthly payments of at least 10%
of defendant's gross monthly income but not less than $100, whichever is greater, shall be made
during the period of supervised release. These payments shall begin 30 days after the commencement
of supervision. Nominal restitution payments are ordered as the Court finds that the defendant's
economic circumstances do not allow for either immediate or future payment of the amount ordered.

       As to the amount of restitution ordered in this judgment, the defendant shall be held jointly and
severally liable with co-defendants, Charlene Castrejon, Rebecca Mona Sandoval and Robert Manual
Gamboa, Jr. to the extent that each is convicted and determined liable for the same victim losses. The
victim’s recovery is limited to the amount of its loss and the defendant's liability for restitution ceases
if and when the victim receives full restitution.

      Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default
and delinquency pursuant to 18 U.S.C. § 3612(g).

         The defendant shall comply with General Order No. 18-10.

       Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

      Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of two years. This term consists of two years on count 28 and one year on count 37, all such terms to
run concurrently under the following terms and conditions:

                      1. The defendant shall comply with the rules and regulations of the United States
                         Probation & Pretrial Services Office and General Order 18-10, including the
                         conditions of probation and supervised release set forth in Section III of General
                         Order 18-10.

                      2. The defendant shall refrain from any unlawful use of a controlled substance. The
                         defendant shall submit to one drug test within 15 days of release from custody and at
                         least two periodic drug tests thereafter, not to exceed eight tests per month, as directed
                         by the Probation Officer.

                      3. During the period of community supervision, the defendant shall pay the special
                         assessment and restitution in accordance with this judgment's orders pertaining to such
                         payment.


CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 7
 USA vs.      Raymond Salazar                                     Docket No.:   EDCR17-00145-JGB-2

                      4. The defendant shall not obtain or possess any driver's license, Social Security number,
                         birth certificate, passport or any other form of identification in any name, other than
                         the defendant's true legal name, nor shall the defendant use, any name other than his
                         true legal name without the prior written approval of the Probation Officer.

                      5. The defendant shall apply all monies received from income tax refunds to the
                         outstanding Court-ordered financial obligation. In addition, the defendant shall apply
                         all monies received from lottery winnings, inheritance, judgments and any anticipated
                         or unexpected financial gains to the outstanding Court-ordered financial obligation.

                      6. The defendant shall submit his or her person, property, house, residence, vehicle,
                         papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
                         communications or data storage devices or media, office, or other areas under the
                         defendant’s control, to a search conducted by a United States Probation Officer or law
                         enforcement officer. Failure to submit to a search may be grounds for revocation.
                         The defendant shall warn any other occupants that the premises may be subject to
                         searches pursuant to this condition. Any search pursuant to this condition will be
                         conducted at a reasonable time and in a reasonable manner upon reasonable suspicion
                         that the defendant has violated a condition of his supervision and that the areas to be
                         searched contain evidence of this violation.

                      7. The defendant shall cooperate in the collection of a DNA sample from the defendant.

         The defendant is advised of his right to appeal.

         The remaining counts are dismissed in the interest of justice.

      The Court recommends the Defendant be housed at a Federal Correction Institution in southern
California.

         The bond shall be exonerated upon the defendants surrender to the Bureau of Prisons.

      It is Further Ordered that the Defendant surrender himself to the institution designated by the
Bureau of Prisons on or before 12 noon, on March 29, 2019. In the absence of such designation, the
Defendant shall report on or before the same date and time to the United States Marshal located at
3470 Twelfth Street, Room G122, Riverside, CA 92501.

      The Court further recommends that defendant be placed in the Bureau of Prisons 500-hour
Residential Drug and Alcohol Program (RDAP).




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                         Page 3 of 7
 USA vs.      Raymond Salazar                                                Docket No.:       EDCR17-00145-JGB-2



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            February 8, 2019
            Date                                                  Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            February 8, 2019                                By
            Filed Date                                            Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 7
 USA vs.      Raymond Salazar                                                        Docket No.:     EDCR17-00145-JGB-2



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 7
 USA vs.      Raymond Salazar                                                    Docket No.:     EDCR17-00145-JGB-2



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
 USA vs.      Raymond Salazar                                                   Docket No.:       EDCR17-00145-JGB-2



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
